Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/395,887 filed on 26 April 2019.  
Claims 1-19 are pending.  Claims 1, 10 and 19 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 9-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DESAI et al. (U.S. PGPUB No. 2020/0065408 A1, hereinafter “DESAI”) in view of Shelton (U.S. Patent No. 9,619,165 B1).

Regarding claim 1, DESAI teaches a method of providing a mapper tree for a logical volume, comprising:
storing, in each leaf node of the mapper tree, pointers to pages of non-volatile storage that store host data written to pages within a corresponding segment of a logical address space of the logical volume (DESAI Fig. 2A and ¶0022, a B+ tree structure with each leaf node records the mapping from logical block address (LBA) to the physical location or address in the storage system); and
in response to receiving an initial write operation directed to a segment of the logical address space of the logical volume for which no corresponding leaf node exists in the mapper tree (DESAI Fig. 7 and ¶¶0037-0041, received a writing request with associated LBA, a determination that a new leaf node is needed) but fails to explicitly teach adding a new leaf node corresponding to that segment of the logical address space to a super leaf node in the mapper tree that stores multiple leaf nodes. However, in the same field of endeavor, Shelton teaches adding a new leaf node corresponding to that segment of the logical address space to a super leaf node in the mapper tree that stores multiple leaf nodes (Shelton Fig. 5A and Col 13, Ln 26-50, the Examiner interprets the converted second-type leaf node as the recited super leaf node which stores multiple entries indicating locations of fixed-length data associated with a LBA stored in the non-volatile memory (i.e., segment of the logical address space)). It would 

As to claim 2, DESAI as modified by Shelton also teaches the method of claim 1, further comprising:
wherein the super leaf node includes multiple slots, each slot in the super leaf node containing a representation of a leaf node that is contained in the super leaf node (Shelton Col 13, Ln 45-50, entries indicating locations of fixed-length data stored in the non-volatile memory); and
wherein adding the new leaf node to the super leaf node includes adding a representation of the new leaf node to the super leaf node (Shelton Col 14, Ln 1-34).

As to claim 3, DESAI as modified by Shelton also teaches the method of claim 2, wherein adding the representation of the new leaf node to the super leaf node includes adding a pointer to a page of non-volatile storage to the representation of the new leaf node within the super leaf node, wherein the page of nonvolatile storage is used to store host data indicated by the initial write operation (Shelton Col 13, Ln 45-50).

As to claim 4, DESAI as modified by Shelton also teaches the method of claim 3, wherein adding the pointer to the page of non-volatile storage that stores the host data indicated by the initial write operation to the representation of the new leaf node within 

As to claim 9, DESAI as modified by Shelton also teaches the method of claim 1, further comprising:
in response to detecting that no super leaf node exists in the mapper tree to store the new leaf node, adding a new super leaf node to the mapper tree prior to adding the new leaf node to the new super leaf node (Shelton Col 14, Ln 1-34, i.e., criterion to convert a first-type to second-type (i.e. super) leaf node).

Regarding claim 10, DESAI as modified by Shelton also teaches a data storage system, comprising:
processing circuitry and memory coupled to the processing circuitry, the memory storing instructions for providing a mapper tree for a logical volume (DESAI Fig. 1 and ¶0014), wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to perform the same method as recited in claim 1.
Claim 10 is similarly rejected.



Claim 12 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim 13 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 9 and is similarly rejected.

Claim 19 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Allowable Subject Matter
Claims 5-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The features of limitations recited in claims 5-8 and 14-17 in combination with the other limitations recited in the context of their respective base claims are allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157